UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 Amendment 6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XUNNA INFORMATION TECHNOLOGY INC (Name of Small Business Issuer in its charter) NEVADA 45-0963567 (State or Jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer ID No.) 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC Tel: Xunna@xunna.com (Address and telephone number of principal executive offices) (Name, address and telephone number of agent for service) Copies to: 801 Kenwood Road, Ste 101 Drexel Hill, Pa 19026 775-851-7397 or 775-201 8331 fax e-mail: jsmith@howtogopublic.net APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Security (1) Proposed Maximum Aggregate Offering Price Amount Of Registration Fee Common Stock, par value $.001 per share $ $ $ The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was arbitrarily set. The selling stockholders may sell shares of our common stock at a fixed price of $0.01 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject To Completion: Dated , 2012 XUNNA INFORMATION TECHNOLOGY INC. 680,000Shares of Common Stock This prospectus relates to the resale by certain selling security holders of Xunna Information Technology Inc. of up to 680,000 shares of common stock held by selling security holders of Xunna Information Technology Inc. (“Company”, “Xunna Information Technology” or “us”). We will not receive any of the proceeds from the sale of the shares by the selling stockholders. The selling security holders will be offering our shares of common stock at a fixed price of $0.01 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Each of the selling stockholders may be deemed to be an “underwriter” as such term is defined in the Securities Act of 1933, as amended (the “Securities Act”). This is our initial public offering and no public market currently exists for shares of our common stock. We can offer no assurance that an active trading market will ever develop for our common stock. There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority for our common stock to be eligible for trading on the Over-the-Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. THEOFFERING This prospectus covers the resale by the selling shareholders named in this prospectus of 680,000 shares of our common stock. The offered shares were acquired by the selling shareholders in private placement transactions, which were exempt from the registration requirements of the Securities Act of 1933. The selling shareholders will sell their shares of our common stock at a fixed price of $ 0.01 per share until our common stock is quoted on the OTC Bulletin Board, or listed for trading or quotation on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. Securities Being Offered: 680,000 Shares of common stock, $.001 par value, at a price of $0.01 per share held by 34 selling shareholders for which the Company will receive no financial benefit. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days Net Proceeds to Our Company: We will not receive proceeds from the sale of the 680,000 common shares offered by our selling shareholders. Use of Proceeds: No proceeds to the Company Number of Shares Outstanding Before the Offering: Number of Shares Outstanding After the Offering: OUR BUSINESS IS SUBJECT TO MANY RISKS AND AN INVESTMENT IN OUR SHARES OF COMMON STOCK WILL ALSO INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON BEFORE INVESTING IN OUR SHARES OF COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus is 2012 This offering involves a high degree of risk; see "Risk Factors" beginning on page 7 to read about factors you should consider before buying shares of the common stock. XUNNA INFORMATION TECHNOLOGY INC. is a development stage company and currently has no operations. There is a high degree of risk involved with any investment in the shares offered herein. You should only purchase shares if you can afford a loss of your entire investment. Our independent auditor has issued an audit opinion for XUNNA INFORMATION TECHNOLOGY INC., which includes a statement expressing substantial doubt as to our ability to continue as a going concern.As of the date of this prospectus, our stock is presently not traded on any market or securities exchange. Further, there is no assurance that a trading market for our securities will ever develop. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Because we have nominal assets and no significant revenue, we are considered a "shell company" and will be subject to more stringent reporting requirements. Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a “shell company” is defined as a company that has no or nominal operations; and, either no or nominal assets; assets consisting solely of cash and cash equivalents; or assets consisting of any amount of cash and cash equivalents and nominal other assets. As such, we are a “shell company” pursuant to Rule 144, and as such, sales of our securities pursuant to Rule 144 are not able to be made until 1) we have ceased to be a “shell company; 2) we are subject to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and have filed all of our required periodic reports for at least the previous one year period prior to any sale pursuant to Rule 144; and a period of at least twelve months has elapsed from the date “Form 10 information” has been filed with the Commission reflecting the Company’s status as a non-“shell company.” 2 TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 4 SUMMARY INFORMATION 4 RISK FACTORS AND UNCERTAINTIES 5 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 15 DILUTION 15 DESCRIPTION OF SECURITIES TO BE REGISTERED 15 PLAN OF DISTRIBUTION 16 INTEREST OF NAMED EXPERTS AND COUNSEL 20 DESCRIPTION OF THE BUSINESS 20 DESCRIPTION OF PROPERTY 24 LEGAL PROCEEDINGS 24 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 26 MANAGEMENT’S DISCUSSION AND ANALYSIS 26 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 DIRECTORS, EXECUTIVE OFFICERS, AND CONTROL PERSONS 28 EXECUTIVE COMPENSATION 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 30 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 30 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 31 CORPORATE GOVERNANCE 31 THE SEC’S POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 31 TRANSFER AGENT AND REGISTRAR 31 LEGAL MATTERS 31 WHERE YOU CAN FIND MORE INFORMATION 32 FINANCIAL STATEMENTS F- PART II – INFORMATION NOT REQUIRED IN THE PROSPECTUS II-1 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION II-1 INDEMNIFICATION OF DIRECTORS AND OFFICERS II-1 RECENT SALES OF UNREGISTERED SECURITIES II-1 EXHIBITS II-1 UNDERTAKINGS II-2 SIGNATURES II-4 3 FORWARD-LOOKING STATEMENTS This prospectus and the exhibits attached hereto contain “forward-looking statements”. Such forward-looking statements concern the Company’s anticipated results and developments in the Company’s operations in future periods, plans related to its business and other matters that may occur in the future. These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward-looking statements. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further under the section headings “Risk Factors and Uncertainties”, “Description of the Business” and “Management’s Discussion and Analysis” of this prospectus. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. We qualify all the forward-looking statements contained in this prospectus by the foregoing cautionary statements. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from the information contained in this prospectus. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of when this prospectus is delivered or when any sale of our common stock occurs. This summary does not contain all of the information you should consider before buying shares of our common stock. You should read the entire prospectus carefully, especially the “Risk Factors and Uncertainties” section and our consolidated financial statements and the related notes before deciding to invest in shares of our common stock. SUMMARY INFORMATION Company History Unless otherwise indicated, any reference to Xunnaor as “we”, “us”, or “our” refers to XUNNA INFORMATION TECHNOLOGY INC. XUNNA INFORMATION TECHNOLOGY INC. is a development stage company that was incorporated on March 22, 2011, under the laws of the State of Nevada. Our fiscal year end is June 30. The principal offices are located: 2 Fufeng Rd Xinghuo Sci-Tech Building, Floor 26 Fengtai District, Beijing, PRC Tel: Xunna@xunna.com Since becoming incorporated, Xunna has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. Xunna has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings. We plan to provide small-size enterprises with Internet building services, including website development and design, market analysis and general commercial services such as business planning and accounting support for start-up Internet companies.The future of our company depends on our ability to market the services, which require detailed planning of the services we offer so that it satisfies customer demands without causing unnecessary cost and expenses. Our operating performance is also affected by our ability of adjusting price to promote newly introduced services or to be more competitive. As of September 30, 2011,Xunna has raised $40,000 through the sale of common stock. This sale was a purchase of 4,000,000 common shares @ $.01 As of the date of this prospectus, we have not yet generated or realized any revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of Xunna filed with this prospectus. We are seeking to become a reporting issuer under the Securities Exchange Act of 1934, as amended, because we believe that this will provide us with greater access to capital, that we will become better known, and be able to obtain financing more easily in the future if investor interest in our business grows enough to sustain a secondary trading market in our securities. Additionally, we believe that being a reporting issuer increases our credibility and that we may be able to attract and retain more highly qualified personnel once we are not a shell company by potentially offering stock options, bonuses, or other incentives with a known market value. 4 Management Currently, Xunna has one Officer and Director, Xiangying Meng Our sole Director and Officer has assumed responsibility for all planning, development and operational duties, and will continue to do so throughout the beginning stages of the business plan although he has no experience in the company’s proposed business operation. Other than our sole Officers/Director, there are no full time employees at the present time.Mr. Meng has no experience in running a public company that is a reporting company with the SEC and will only devote part of his time to the company. Summary of Financial Data Statement of Operations (Unaudited) For the Three Months Cumulative Ended Since inception at September 30, 2011 March 22, 2011 Revenue $
